DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 1-3, 5-11 and 15-16  have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “acquisition unit” and “inference unit” coupled with such functional languages as “to acquire” and “to infer” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-3, 5-11 and 15-16 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 1-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1-11 and 15-16 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. Applicant may:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 20180360427 A1).

Claim 1. Nakano et al. disclose an information processing apparatus (read as a ultrasound diagnostic apparatuses includes processing circuitry [0021]. FIG. 1), comprising: 
an acquisition unit configured to acquire ultrasonic image data (read as to read the stored ultrasonic image data piece (step SA1) [0076])); 
an inference unit configured to infer a body mark corresponding to the ultrasonic image data acquired by the acquisition unit (read as executes image recognition with respect to an ultrasonic image according to the read ultrasonic image data piece. In this manner, the control circuitry 22 extracts from the ultrasonic image, a region containing a shape of body mark as image data indicative of a shape of body mark (step SA2) [0077]); and 
a display control unit configured to provide the body mark inferred by the inference unit together with the ultrasonic image data (read as an ultrasonic image that includes a body mark region and is displayed on the display 50 [0078]).
Nakano et al. do not explicitly disclose using: an acquisition unit and an inference unit. However, by using the apparatus disclosed by Nakano et al., it will be possible to obtain all the limitations of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the apparatus disclosed by Nakano et al.  to obtain predictable results of identifying a body mark from ultrasonic image data. 

Claim 2. The information processing apparatus according to claim 1, Nakano et al. disclose, 
wherein the inference unit further infers a position of a probe on the body mark from the ultrasonic image data acquired by the acquisition unit (read as the extracted region containing a shape of body mark, the control circuitry 22 further extracts a region containing a shape of probe mark as an image data piece indicative of a shape of probe mark [0060]), and wherein the display control unit displays superimposed image data in which a probe mark based on the inferred position of the probe is superimposed on the body mark inferred by the inference unit (FIG. 6, body mark and probe mark displayed).

Claim 12. Nakano et al. disclose an information processing method (FIG. 2 all steps), comprising: 
acquiring ultrasonic image data (read as to read the stored ultrasonic image data piece (step SA1) [0076])); 
inferring a body mark corresponding to the acquired ultrasonic image data (read as executes image recognition with respect to an ultrasonic image according to the read ultrasonic image data piece. In this manner, the control circuitry 22 extracts from the ultrasonic image, a region containing a shape of body mark as image data indicative of a shape of body mark (step SA2) [0077]); and 
displaying the inferred body mark together with the ultrasonic image data (read as an ultrasonic image that includes a body mark region and is displayed on the display 50 [0078]).
Nakano et al. do not explicitly disclose using: an acquisition unit and an inference unit. However, by using the apparatus disclosed by Nakano et al., it will be possible to obtain all the limitations of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the apparatus disclosed by Nakano et al.  to obtain predictable results of identifying a body mark from ultrasonic image data.

Claim 13. The information processing method according to claim 12, wherein a position of a probe on the body mark is further inferred from the acquired ultrasonic image data (read as the extracted region containing a shape of body mark, the control circuitry 22 further extracts a region containing a shape of probe mark as an image data piece indicative of a shape of probe mark [0060]), and wherein superimposed image data in which a probe mark based on the inferred position of the probe is superimposed on the inferred body mark (FIG. 6, body mark and probe mark displayed).

Claim 14. Nakano et al. disclose a non-transitory computer readable storage medium storing a program for causing a computer to execute the information processing method according to claim 12 (read as The control circuitry 22 is a processor acting as a nerve center of the ultrasonic diagnostic apparatus 1, for example. The control circuitry 22 executes the operating program stored in the internal storage circuitry 17 to realize a function corresponding to the operating program [0058]).

Claim 15. Nakano et al. disclose an ultrasonic diagnosis apparatus (read as a ultrasound diagnostic apparatuses includes processing circuitry [0021]. FIG. 1), comprising:
an acquisition unit configured to acquire ultrasonic image data (read as to read the stored ultrasonic image data piece (step SA1) [0076])); 
an inference unit configured to infer a body mark corresponding to the ultrasonic image data acquired by the acquisition unit (read as executes image recognition with respect to an ultrasonic image according to the read ultrasonic image data piece. In this manner, the control circuitry 22 extracts from the ultrasonic image, a region containing a shape of body mark as image data indicative of a shape of body mark (step SA2) [0077]); 
a display control unit configured to display the body mark inferred by the inference unit together with the ultrasonic image data (read as an ultrasonic image that includes a body mark region and is displayed on the display 50 [0078]).
Nakano et al. do not explicitly disclose using: an acquisition unit and an inference unit. However, by using the apparatus disclosed by Nakano et al., it will be possible to obtain all the limitations of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the apparatus disclosed by Nakano et al.  to obtain predictable results of identifying a body mark from ultrasonic image data.

Claim 16. The ultrasonic diagnosis apparatus according to claim 15, Nakano et al. disclose 
wherein the inference unit further infers a position of a probe on the body mark from the ultrasonic image data acquired by the acquisition unit (read as the extracted region containing a shape of body mark, the control circuitry 22 further extracts a region containing a shape of probe mark as an image data piece indicative of a shape of probe mark [0060]), and wherein the display control unit displays superimposed image data in which the probe mark based on the inferred position of the probe is superimposed on the body mark inferred by the inference unit (FIG. 6, body mark and probe mark displayed).

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 20180360427 A1) in view of Krishnan et al. (WO 2005096226 A2).

Claim 3. The information processing apparatus according to claim 1, Nakano et al. do not explicitly disclose,
wherein the inference unit performs inference by a classifier based on machine learning.
However, in the related field of endeavor Krishnan et al. disclose: In another exemplary embodiment of the invention, automated anatomy identification, view identification and/or image quality assessment are performed using associated classifiers that process the extracted feature data. The classifiers can be implemented using machine learning methods, model-based methods, or any combination of machine learning and model-based methods (Page 3, second paragraph, Summary of Invention section). The idea, of using machine learning classifier to process/analyze medical images, is clearly disclosed by Krishnan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Nakano et al. with the teaching of Krishnan et al. in order to provide a method for automated decision support for medical imaging includes obtaining image data, extracting feature data from the image data, and automatically performing anatomy identification, view identification and/or determining a diagnostic quality of the image data, using the extracted feature data (Abstract). 

Claim 4. The information processing apparatus according to claim 3, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the classifier based on machine learning is a classifier that has undergone learning processing based on supervisory data in which information indicating a type of the body mark is set as a correct label (Krishnan et al.: read as Training data extracted from the database of known cases can be used to train classifiers for performing such functions (Page 4, second paragraph, Summary of Invention section)) and ultrasonic image data captured in an image-capturing range corresponding to the correct label is set as a ground truth image (Krishnan et al.: read as a method for automated decision support for medical imaging includes obtaining image data, extracting feature data from the image data, and automatically performing anatomy identification, view identification and/or determining a diagnostic quality of the image data, using the extracted feature data (Page 4, second paragraph, Summary of Invention section)).

Claim 5. The information processing apparatus according to claim 3, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the inference unit outputs an inference result as a likelihood (Krishnan et al.: read as the anatomy identification module (102) implements methods for determining (for each anatomy/view ID label) a confidence or likelihood measure that the identified anatomy/view is properly labeled (Page 9, Detailed Description of Exemplary Embodiments section)).

Claim 6. The information processing apparatus according to claim 3, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the inference unit includes a plurality of classifiers (Krishnan et al.: read as The classifiers can be implemented using machine learning methods, model-based methods, or any combination of machine learning and model-based methods (Page 3, second paragraph, Summary of Invention section)).

Claim 8. The information processing apparatus according to claim 5, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the display control unit displays the superimposed image data and the likelihood in association with each other (Krishnan et al.: read as the anatomy identification module (102) implements methods for determining (for each anatomy/view ID label) a confidence or likelihood measure that the identified anatomy/view is properly labeled (Page 9, Detailed Description of Exemplary Embodiments section)).

Claim 9. The information processing apparatus according to claim 5, the combination of Nakano et al. and Krishnan et al. teaches,
further comprising a determination unit configured to determine whether the result of inference by the inference unit satisfies a predetermined reference (Krishnan et al.: read as the anatomy identification module (102) implements methods for determining (for each anatomy/view ID label) a confidence or likelihood measure that the identified anatomy/view is properly labeled (Page 9, Detailed Description of Exemplary Embodiments section)), wherein the display control unit provides display based on a result of determination by the determination unit (Nakano et al.: FIG. 6, body mark and probe mark displayed. The  type of data being displayed is an intended used of the device.).

Claim 10. The information processing apparatus according to claim 9, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the determination unit determines whether at least one of a likelihood corresponding to a class constituting the inference result and a difference between likelihoods respectively corresponding to a plurality of classes satisfies the predetermined reference (Krishnan et al.: read as the anatomy identification module (102) implements methods for determining (for each anatomy/view ID label) a confidence or likelihood measure that the identified anatomy/view is properly labeled (Page 9, Detailed Description of Exemplary Embodiments section)).

Claim 11. The information processing apparatus according to claim 10, the combination of Nakano et al. and Krishnan et al. teaches,
wherein the display control unit provides display with a different number of pieces of superimposed image data to be displayed based on the result of determination by the determination unit (Nakano et al.: FIG. 6, body mark and probe mark displayed. The  type of data being displayed is an intended used of the device.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646